Name: Commission Regulation (EEC) No 3652/85 of 20 December 1985 amending Regulation (EEC) No 2819/79 as regards certain textile products (categories 2, 9, ex 32 and 56) originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12 . 85 Official Journal of the European Communities No L 348/19 COMMISSION REGULATION (EEC) No 3652/85 of 20 December 1985 amending Regulation (EEC) No 2819/79 as regards certain textile products (categories 2 , 9, ex 32 and 56) originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation , Whereas Commission Regulation (EEC) No 2819/79 (2), as last amended by Regulation (EEC) No 3558/85 (3), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas Turkey has introduced administrative procedures to provide rapid information on the trend of trade in certain textile products ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in certain textile products referred in the Annex to this Regulation ; Whereas, in order to be effective, such administrative cooperation must have a consistent statistical basis ; Whereas it is appropriate that this Regulation should not apply in respect of those pfoducts referred to in the Annex to this Regulation , in so far as these originated in Turkey and have been introduced into the customs terri ­ tory of the Community prior to its entry into force , but have not been released into free circulation in the Community, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the other provisions of Commission Regulation (EEC) No 2819/79 , the import document referred to in Article 2 of that Regulation shall be issued or endorsed for the products listed in the Annex hereto only on presentation of a Turkish 'Export Advice Note'. The said export advice note shall be issued by the Istanbul, Izmir, Curkurova and Antalya textile exporters associations . Any export advice note should be presented to the competent authorities in the Member States within one month of its date of issue . The import document referred to in Article 2 of Regula ­ tion (EEC) No 2819/79 may be used for two months from the date of issue . In exceptional circumstances that period may be extended by a month . Article 2 This Regulation shall enter into force on 1 January 1986. It shall not apply in respect of products originating in Turkey which have previously been introduced into the customs territory of the Community, but which have not been released into free circulation in the Community. It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2 . 1982, p . 1 . (2) OJ No L 320, 15 . 12 . 1979, p . 9 . O OJ No L 339, 18 . 2 . 1985, p . 21 . No L 348/20 Official Journal of the European Communities 24. 12. 85 ANNEX Category CCT heading No NIMEXE code (1986) Description Units 2 55.09 55.09-03, 04, 05, 06, 07, 08, 09 , 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29, 32, 34, 35, 37, 38 , 39 , 41 , 49, 51 , 52, 53 , 54, 55, 56, 57, 59 , 61 , 63 , 64, 65, 66, 67, 68 , 69 , 70, 71 , 73 , 75, 76, 77, 78 , 79 , 80, 81 , 82, 83 , 84, 85 , 87 , 88 , 89 , 90, 91 , 92, 93 , 98, 99 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics , pile fabrics, chenille fabrics , tulle and other net fabrics Tonnes 9 55.08 62.02 B III a) 1 55.08-10, 30, 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Tonnes ex 32 ex 58.04 58.04-69 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : of cotton, other than epingle (uncut) textile fibres and other than weft pile fabrics Tonnes 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinuous or waste), put un for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale Tonnes